Case 5:18-cv-00120-JRG-CMC Document 16 Filed 10/21/20 Page 1 of 3 PageID #: 1641




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     TEXARKANA DIVISION

  LYNDON B. ANDERSON                              §

  VS.                                             §      CIVIL ACTION NO.        5:18-CV-120

  DIRECTOR, TDCJ-CID                              §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Lyndon B. Anderson, a prisoner currently confined at the Michael Unit of the

  Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

  this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The Court ordered that this matter be referred to the Honorable Caroline Craven, United

  States Magistrate Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and

  orders of this Court. The magistrate judge recommends denying the petition.

         The Court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

  evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

  filed by the parties. Thus, any aggrieved party is barred from de novo review by the district court

  of the proposed findings and recommendations of the magistrate judge.

         There being no grounds of plain error or manifest injustice, the Court hereby adopts the

  Report and Recommendation of the United States Magistrate Judge as the findings and conclusions

  of this Court.
Case 5:18-cv-00120-JRG-CMC Document 16 Filed 10/21/20 Page 2 of 3 PageID #: 1642




           Additionally, in this case, the petitioner is not entitled to the issuance of a certificate of

  appealability. An appeal from a judgment denying federal habeas corpus relief may not proceed

  unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The

  standard for granting a certificate of appealability, like that for granting a certificate of probable

  cause to appeal under prior law, requires the petitioner to make a substantial showing of the denial

  of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

  Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982).

  In making that substantial showing, the petitioner need not establish that he should prevail on the

  merits. Rather, he must demonstrate that the issues are subject to debate among jurists of reason,

  that a court could resolve the issues in a different manner, or that the questions presented are worthy

  of encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d

  299, 304 (5th Cir. 2009). If the petition was denied on procedural grounds, the petitioner must show

  that jurists of reason would find it debatable: (1) whether the petition raises a valid claim of the

  denial of a constitutional right, and (2) whether the district court was correct in its procedural ruling.

  Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate

  of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

  considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.

  2000).

           The petitioner has not shown that any of the issues raised by his claims are subject to debate

  among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

  presented are not worthy of encouragement to proceed further. The petitioner has failed to make a

  sufficient showing to merit the issuance of a certificate of appealability.


                                                      2
Case 5:18-cv-00120-JRG-CMC Document 16 Filed 10/21/20 Page 3 of 3 PageID #: 1643

     .

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

  and the report of the magistrate judge is ADOPTED. A final judgment will be entered in this case

  in accordance with the magistrate judge’s recommendation. A certificate of appealability will not

  be issued.

         So ORDERED and SIGNED this 21st day of October, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                  3
